DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/356,129, amendment filed on 04/26/2019, and IDS filed on 04/26/2021 and 06/15/2021, respectively.  Claim 6 is currently amended by Applicant.  Claims 21-24 are currently presented as new by Applicant.  Claims 1-24 are currently pending in this application. 

Information Disclosure Statement
3.            The information disclosure statement (IDS) submitted on 04/26/2021 and 06/15/2021, respectively, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
4.	Applicant’s arguments filed 04/26/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WANG et al. (US PG Pub No. 2016/0023563).

7.          With respect to claim 1, WANG teaches:
a first operation which includes heating a cell of the battery at a rate of at least 5°C/min when the battery cell is below a predetermined charge temperature (T2) (see heating of battery, para 90; see heating of battery at rate of about 5 deg/min or 10 deg.min, as shown in the chart in Figure 17A; see heating of battery when battery temp is less than particular temperature, freezing, sub-freezing, 0 deg, 5 deg. Etc., para 46); and
a second operation which includes charging the battery cell by a charger when the battery cell is at or above T2 (see figure 17A – once battery temp reaches particular temp e.g. 20 deg, optimal/fast battery charge takes place; see when temp reaches/rises to predetermined level, fast charging can then take place, para 90).

8.          With respect to claim 2, WANG teaches:
wherein the first operation includes heating the battery cell by powering a heating element in thermal contact with a battery cell of the battery with the charger (see thermal contact of resistance sheets in para 0045-0047, 0088-0092; see heating of battery, para 90; see heating of battery at rate of about 5 deg/min or 10 deg.min, as shown in the chart in Figure 17A; see heating of battery when battery temp is less than particular temperature, freezing, sub-freezing, 0 deg, 5 deg. Etc., para 46).

9.          With respect to claim 3, WANG teaches:
wherein the first operation includes heating the battery cell by powering the heating element with the charger with constant current, constant voltage, constant power or variable power (see constant current of battery charge for battery SOC, Figure 17A).

10.          With respect to claim 4, WANG teaches:
wherein the first operation includes heating the battery at a rate of at least 10°C/min (see heating of battery, para 90; see heating of battery at rate of about 5 deg/min or 10 deg.min, as shown in the chart in Figure 17A).

11.          With respect to claim 5, WANG teaches:
wherein T2 is at least 40 °C (figure 17A – once battery temp reaches particular temp e.g. 20 deg, optimal/fast battery charge takes place; see when temp reaches/rises to predetermined level, fast charging can then take place, para 90, see example of threshold temp being 40 degrees, para 46).

12.          With respect to claim 6, WANG teaches:
(constant current of battery charge for battery SOC, Figure 17A, also see charge voltage reaching max of SOC, Fig 17A).

13.          With respect to claim 7, WANG teaches:
determining a temperature of the battery cell and if the temperature is below T2, initiating the first operation to heat the battery cell and if the temperature is at or above T2, charging the battery cell (see determining temperature, Fig 4; figure 17A – once battery temp reaches particular temp e.g. 20 deg, optimal/fast battery charge takes place; see when temp reaches/rises to predetermined level, fast charging can then take place).

14.          With respect to claim 8, WANG teaches:
a rechargeable battery including at least one battery cell (see rechargeable battery 601 of Fig 3A, Fig 4);
a heating element in thermal contact with the at least one battery cell and electrically connected in series to a switch to form a switch-heater assembly (heating elements in resistor sheets thermally connected to battery cells, see resistor sheets connected to battery and switch for turning on/off resistor sheets in series para 66-68);
(see switches connected in parallel to battery to form circuit, para 65-70, Fig 3A, Fig 4);
wherein the battery-switch-heater circuit is configured to be directly electrically engaged with a charger (see resistor sheets and switch engaged with charger for battery, para 65-70, Fig 3A, Fig 4); and
wherein the heating element is powered mainly by the charger and electrically connected to the at least one battery cell when the heating element is mainly powered by the charger (see resistor sheets for heating battery, powered by charger, para 65-70, Fig 3A, Fig 4).

15.          With respect to claim 9, WANG teaches:
wherein the at least one battery cell comprises an anode which comprises lithium metal (see lithium battery cells, para 44-48, 65-70).

16.          With respect to claim 10, WANG teaches:
wherein the at least one battery cell comprises an anode which comprises silicon or a silicon-carbon composite (lithium battery cells, para 44-48, 65-70).

17.          With respect to claim 11, WANG teaches:
wherein the at least one battery cell comprises an anode and a cathode, wherein the anode comprises lithium metal and the cathode is configured to operate with air (lithium battery cells, para 44-48, 65-70).

WANG teaches:
wherein the at least one battery cell comprises a solid electrolyte (see electrolyte, para 19, 44, 53, 56).

19.          With respect to claim 13, WANG teaches:
wherein the at least one battery cell comprises an electrolyte containing a salt at a concentration of greater than 4 moles per liter (see electrolyte, para 19, 44, 53, 56).

20.          With respect to claim 14, WANG teaches:
wherein the heating element is located either inside the at least one battery cell or in contact with an outer surface of the at least one battery cell (see heating resistor sheets in contact with surface of battery, para 65-70, Fig 3A, Fig 4).

21.          With respect to claim 15, WANG teaches:
wherein the heating element comprises a resistor sheet having two major surfaces and a thickness of 1-200 micrometers (heating resistor sheets in contact with surface of battery, para 65-70, Fig 3A, Fig 4).

22.          With respect to claim 16, WANG teaches:
                wherein the resistor sheet comprises graphite, highly ordered pyrolytic graphite (HOPG), stainless steel, nickel, chrome, nichrome, copper, aluminum, titanium, or combinations thereof (heating resistor sheets in contact with surface of battery, para 65-70, Fig 3A, Fig 4).

23.          With respect to claim 17, WANG teaches:
wherein the switch comprises an electromechanical relay and a temperature controller, or a solid-state relay with a temperature sensor, or a power MOSFET with a (see switch and temperature sensor, para 40-45).

24.          With respect to claim 18, WANG teaches:
wherein the switch is located inside the at least one battery cell (see switch inside battery, para 65-70).

25.          With respect to claim 19, WANG teaches:
wherein the switch is configured to pulse with time during a charging operation (see pulse charge, Fig 21A-21C).

26.          With respect to claim 20, WANG teaches:
wherein both the heating element and switch are located inside the battery cell (see switch inside battery, para 65-70).

26.          With respect to claim 21, WANG teaches:
a first operation which includes heating a cell of the battery at a rate of at least 5°C/min when the battery cell is below a predetermined charge temperature (T2) (see heating of battery, para 90; see heating of battery at rate of about 5 deg/min or 10 deg.min, as shown in the chart in Figure 17A; see heating of battery when battery temp is less than particular temperature, freezing, sub-freezing, 0 deg, 5 deg. Etc., para 46); and
a second operation which includes charging the battery cell by a charger at a charge rate of 3.5 C or higher when the battery cell is at or above T2, wherein T2 is at least 35 °C (see current at 3.5C; see figure 17A – once battery temp reaches particular temp e.g. 20 deg, optimal/fast battery charge takes place; see when temp reaches/rises to predetermined level, fast charging can then take place, para 90).

26.          With respect to claim 22, WANG teaches:
determining a temperature of the battery cell and if the temperature is below T2, initiating the first operation to heat the battery cell and if the temperature is at or above (see heating of battery, para 90; see heating of battery at rate of about 5 deg/min or 10 deg.min, as shown in the chart in Figure 17A; see heating of battery when battery temp is less than particular temperature, freezing, sub-freezing, 0 deg, 5 deg. Etc., para 46; see setting current at differing rates depending in temp, para 40-50, 62-70, Fig 3A, Fig 4; see figure 17A – once battery temp reaches particular temp e.g. 20 deg, optimal/fast battery charge takes place; see when temp reaches/rises to predetermined level, fast charging can then take place, para 90).

26.          With respect to claim 23, WANG teaches:
charging the battery cell at a constant current until reaching a voltage upper limit followed by a constant voltage at the upper limit of cell voltage until a predetermined current is reached (constant current of battery charge for battery SOC, Figure 17A, also see charge voltage reaching max of SOC, Fig 17A).

26.          With respect to claim 24, WANG teaches:
wherein T2 is at least 40 °C (figure 17A – once battery temp reaches particular temp e.g. 20 deg, optimal/fast battery charge takes place; see when temp reaches/rises to predetermined level, fast charging can then take place, para 90, see example of threshold temp being 40 degrees, para 46).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851